Citation Nr: 0310135	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psoriasis due to Agent 
Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1967 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied service connection 
for psoriasis due to Agent Orange exposure.  The veteran 
entered notice of disagreement with this decision in July 
1996; the RO issued a statement of the case in December 1996; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in December 1996.  In April 1999, the 
Board remanded this case to the RO for additional 
development, including to obtain VA treatment records and 
inform the veteran to submit medical evidence to support his 
claim.  Following that development, the RO issued a 
supplemental statement of the case in June 2002 and returned 
the case to the Board. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board notified the veteran and 
his representative, by letter issued in December 2002, of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  While the RO, in an April 1999 letter, informed the 
veteran of the evidence needed to substantiate his claim for 
service connection, the VCAA also requires notice to the 
veteran of what evidence he should obtain and what evidence 
VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Additionally, the Board finds that 
additional development of the evidence is required, as 
detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to that directed 
below, are fully complied with and 
satisfied, to include with regard to 
notice to the veteran of the one year 
period for receipt of additional 
evidence.  See also 38 C.F.R. § 3.159 
(2002).

2.  The veteran should be asked to 
provide a list of any VA and non-VA 
health care providers who have treated 
him for a skin disorder since service, 
other than the VA Medical Centers in 
Bronx, New York and Salisbury, North 
Carolina.  All available records should 
be obtained from each provider 
identified.  The veteran should be asked 
to provide the name of the Agent Orange 
program which he has indicated he is 
enrolled in at the Bronx, New York, VA 
Medical Center.

3.  The RO should obtain all available 
medical records from the VA Medical 
Center in the Bronx, New York, pertaining 
to treatment of the veteran for a skin 
disorder during the period since 
September 1998, including outpatient 
treatment reports, any hospitalization 
records and any Agent Orange program 
records.

4.  The RO should obtain all available 
medical records from the VA Medical 
Center in the Salisbury, North Carolina, 
pertaining to treatment for a skin 
disorder, including outpatient treatment 
reports, particularly those related to 
outpatient treatment reportedly received 
in 1994.  

5.  The veteran should be scheduled for a 
special VA dermatological examination to 
determine whether he has a skin disorder 
due to exposure to Agent Orange in 
service.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review of 
pertinent documents in conjunction with 
the examination.  The examiner should 
confirm in the examination report that 
the relevant documents in the file have 
been reviewed.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
question and provide a full statement of 
the basis for the conclusion(s) reached:  
Is it as likely as not, more 
likely than not, or less likely 
than not that the veteran's 
psoriasis (or other skin 
disorder determined to be 
present) is the result of 
exposure to Agent Orange during 
service in Vietnam during the 
Vietnam Conflict?  Exposure to 
Agent Orange in service may be 
assumed.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


